UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 98-6317



JOSE JUAN GARCIA,

                                               Plaintiff - Appellant,

          versus


U.S. IMMIGRATION & NATURALIZATION SERVICE;
RICHARD L. MERCE, Special Agent; STEPHEN
DEWALT, Warden,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Jerome B. Friedman, District Judge.
(CA-98-40-2)


Submitted:   August 13, 1998              Decided:   September 2, 1998


Before WIDENER and WILKINS, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jose Juan Garcia, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jose Juan Garcia appeals the district court’s order denying

his request for a writ of mandamus pursuant to 12 U.S.C. § 1361

(1994), to compel the Immigration and Naturalization Service to

commence deportation proceedings. We have reviewed the record and

the district court’s opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. Garcia v.

INS, No. CA-98-40-2 (E.D. Va. Jan. 26, 1998). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2